BROWNING, J.
Appellant challenges án order that he pay restitution. Appellant’s absence from the restitution hearing necessitates a new restitution hearing. See Whitten v. State, 830 So.2d 247, 248 (Fla. 4th DCA 2002); Papageorge v. State, 710 So.2d 53, 55 (Fla. 4th DCA 1998). This fact renders the other issues on appeal moot. We note what appears to be a scrivener’s error in the sentencing documents, ordering *639$268.96 in restitution to the victim in this case rather than, as Appellant agreed in his plea, in connection with his misdemean- or case of passing a worthless check in that amount.
Accordingly, we hereby REVERSE the restitution order and REMAND for a new restitution hearing.
WOLF and WEBSTER, JJ., concur.